internal_revenue_service appeals_office release number release date date date certified mail dear department of the treasury employer_identification_number person to contact 1d number umber mployee empl tel fax uil this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 of the code effective date our revocation was made for the following reason s you are not operated exclusively for charitable purposes a substantial part of your activities are the providing of recreational activities and providing lodging and catering services for a fee contributions to your organization are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you ina separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information tf you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours acting appeals team manager enclosure publication and or department of the treasury internal_revenue_service irs tax_exempt_and_government_entities_division date aap l big_number taxpayer_identification_number form tax_year s ended person to contact id number contact numbers phone number fax number manager's name id number manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_601 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don't respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn’t a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate n los angeles st room los angeles ca phone number for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items ein org legend xx - date county - county treasurer - treasurer org - organization name state - state president through student-1 through attendee-1i through - student-1 through event-1 through issue - project-1 through grant-1 through address - address chairman - chairman director - director president - project-1 - grant through city - city attendee-1 through - - event through is the org hereinafter org’ operated exclusively for exempt purposes under sec_501 articles of incorporation facts org was incorporated in city state on may 19xx and incorporated in state on september 19xx the articles of incorporation state in part that the org was formed to create and support a center dedicated to environmental experience education and training and to work internationally on effective animal protection and nature conservation projects through a network of cooperating organizations and individuals the articles contain a dissolution clause stating that the assets property profits and net_income of this organization are irrevocably dedicated to charitable and educational_purposes within the meaning of sec_501 the article’s also contain a clause prohibiting inurement which states that no part of the net_earnings shall inure to the benefit of any incorporator director officer or member of the corporation and that the org shall not carry on any other activities not permitted to be carried on form_1023 and determination_letter the foundation received its exemption_letter on may 19xx granting exemption under sec_501 classified as publicly_supported_organization under b a vi the form_1023 stated the org will a support conservation of wildlife and wild lands in america and abroad the org stated it will work with on-going projects such as the project-1 in the project-2 form 886-acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items ein org project-3 project-4 b international conferencing - create forums for the exchange of international environmental information c offer local and regional environmental education programs - - - asuccessful program with the local audubon society which focuses on ornithological studies or our area youth camping expeditions for environmental education in the adjoining wilderness and national forest wildlife study and education programs such as the wild bird rehabilitation d on site conferencing - organize onsite conferences and symposia on environmental and philosophic concerns the form_1023 listed its six officers and eight directors including chairman chairman and director and president director president and director during the application process the org stated that all travel_expenses indicated on its budget is strictly for business purposes including project administration fundraising presentations at conferences and project development disqualified persons related entities the disqualified persons with respect to the foundation-1 and foundation-2 are chairman president treasurer director chairman director president director treasurer director 20xx president signs the majority of org’s checks form 886-a crev department of the treasury - internal_revenue_service page -2- form_886 a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx ein org organization and activities 20xx the org was funded through fundraising activity and rents total revenue was approximately dollar_figure which included dollar_figure in rental income in 20xx the org made the following grants dollar_figure dollar_figure dollar_figure dollar_figure grant-1' grant-2 grant-3 org's remaining expenditures totaled approximately dollar_figure and were for the state education center discussed below and administrative purposes the org manages an education center in state that is owned by the conservation endowment fund the org provides cleaning and catering services as well as hosting fundraisers at the property the university of state formed a partnership with the foundation-2 org to become a permanent tenant the center was advertised on the website www ehec state edu as an environmental humanities center opened to academic institutions nonprofit_organizations corporate entities and individuals with a minimum stay of three nights and a capacity for adult guests in cabins there is an additional youth dorm for guests also separate from the facility is a tent camping area large conference room dining hall laundry and fitness facilities for special events guests can reserve the outdoor performance area or the delightful cantina cantina a dining hall which is a replica of an old west saloon facilities include a k kk ' the grant-1 and grant-2 are non-profits formed under that sponsors children bursaries classroom and school construction mobile education unit environmental education conservation efforts wildlife corridor etc grant-1 manages a big_number acre refuge and is funded by self sustaining eco-tourism other earned_income revenue donor support government and international agency grants law their activities include education programs form 886-a rev department of the treasury - internal_revenue_service page -3- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form_886 a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org 20xx in 20xx the org organized a safari in located in the grant-1 approximately per night in the lodge provides recreational and social activities that are similar to a vacation resort lodge offers lodge is available only to donors of grant-1 and cost which included lodging at lodge a safari-lodge day and night game drives in the grant-1 in open 4wd vehicles bird watching bush walks with local armed guides brush meals visit to the rhino sanctuary massage beauty treatments lion tracking where you accompany a lion tracker to collect data on the resident lion population visit a prehistoric archeological site horse and camel riding helicopter ride to day trips to the swimming educational talks on the history and day to day running of the conservancy for a fly fishing excursion an invoice billed to the org from grant-1 provided the following description conservancy fee food accommodation tax game drives and activities flights for accommodation at total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the org paid dollar_figure check to grant-1 in march of 20xx the check included payment for org’s officer director treasurer to attend the safari tax and a conservancy fee dollar_figure dollar_figure dollar_figure dollar_figure the remaining cost dollar_figure was paid_by donors and potential donors discussed below to check on current minutes dated december 20xx approved treasurer's travel to projects and to accompany donors and potential donors to grant-1 the monies spent shall not exceed dollar_figure form 886-a crev department of the treasury - internal_revenue_service page -4- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form 886a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org the org’s form_990 reported the trip’s expense as grants paid on part i line the org received the following payments from individuals to attend the safari date from amount check memo march 20xx attendee-1 july 20xx august 20xx august 20xx attendee-2 attendee-3 attendee-4 total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure nights at lodge - dollar_figure massage - dollar_figure safari grant-1 relative attendee-4 expense the form_990 included dollar_figure as contributions received and in response to idr dated may 20xx the org stated that written acknowledgements were provided to the donors but copies were not kept according to the 20xx sponsored the following children students sic end of year report the org donor org bursaries student-1 school amount dollar_figure finished high school awaiting for results in 20xx student-2 student-3 student-4 student-5 student-6 student-7 student-8 finished high school finished high school school school school school school dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure relative attendee-4’s owner’ student-9 school dollar_figure kk kek ok oo see footnote form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx the org made a contribution totaling dollar_figure to the grant-1 education trust in march of 20xx and the remaining expenditures totaled approximately dollar_figure and consisted of payments related to the state education center and administrative expenses 20xx on january 20xx an individual named director was purportedly added to org's board_of directors and on the same day he was authorized by org to travel to to evaluate from existing programs supported by the org’ director and a companion traveled to approximately february 20xx - march 20xx april 20xx director instructed president to redistribute dollar_figure of his upcoming donation to himself distributed dollar_figure from its donor on may 20xx the advised fund director fund to the org the grant was earmarked by the org for projects and org general operating costs dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure elephant corridor - northern rangeland trust org fundraiser for projects in towards fees org general operating costs - unrestricted the grant agreement inaccurately reported that the dollar_figure was for org’s general operating cost rather than an earmarked expense reimbursement for director on may 20xx president wrote check number _ totaling dollar_figure to director for travel expense reimbursement for lodging food airfare etc in continued footnote attended check written on august 20xx by attendee-4 owner totaling dollar_figure for the adoption of student-9 20xx relative attendee-4’s owner is a relative of owner attendee-4 trip total expenses dollar_figure - dollar_figure - dollar_figure dollar_figure form 886-a rev department of the treasury - internal_revenue_service p page -6- form_886 a name of taxpayer department of the treasury internal_revenue_service explanation of items ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx in 20xx fundraisers were held at both the org managed education center and the chairman and president personal ranch the minimum donation was dollar_figure per couple dollar_figure per person and included overnight lodging meals bar beverages etc with all proceeds going to the org for education and conservation programs in statement acknowledging that the quid pro quo contributions were not deductible as charitable_contributions the org did not provide events held at the state center included july 20xx - grant-3 picnic and barbeque on for approximately people june 20xx - event-1 birthday celebration lunch for june - 20xx - event held by the event-2 for approximately - people on included lodging and meals july - 20xx - university of state board retreat held for approximately people from included lodging and meals july - july 20xx - university of state graduate student seminar for approximately people included lodging and meals august - 20xx - six night event held by the grant-2 for approximately - people - included lodging and meals august - 20xx - six night spiritual retreat for approximately individuals held by event-3 lodging only september - october 20xx - workshop held by the nature conservancy for approximately - people included lodging and meals form_990 year contributions gifts grants’ program service revenue 20xx 20xx 20xx dollar_figure dollar_figure kkk entity may have held event on july - event-2 event from charitable_trust form 886-a crev department of the treasury - internal_revenue_service page -7- department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items ein org investment_income total revenue grants and similar amounts paid salaries professional fees occupancy printing publication postage other expenses total expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure law r c sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 provides that an organization must be both organized and operated exclusively for one or more of the purposes specified in sec_501 of the code in order to be exempt as an organization described in such section sec_1_501_c_3_-1 provides that an organization will be regarded as operated it is engaged primarily in activities that exclusively for one or more exempt purposes only if accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated for one or more exempt purposes unless it serves a public rather than a private interest accordingly it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator shareholders or persons controlled directly or indirectly by such private interests sec_1_501_a_-1 defines a private_shareholder_or_individual as those persons having a personal and private interest in the activities of an organization in general a private_shareholder_or_individual is considered an insider with respect to the exempt_organization form 886-acrev department of the treasury - internal_revenue_service page -8- department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items ein org c b excess_benefit the term excess_benefit means the excess referred to in subparagraph a c special rules for donor advised funds -in the case of any donor_advised_fund as defined in sec_4966 - c a the term excess_benefit_transaction includes any grant loan compensation or other similar payment from such fund to a person described in subsection f with respect to such fund and c b the term excess_benefit includes with respect to any transaction described in subparagraph a the amount of any such grant loan compensation or other similar payment f donors and donor advisors -for purposes of paragraph e a person is described in this paragraph if such person - f a is described in sec_4966 d a iii with respect to which a donor or any person appointed or designated by such donor has or reasonably expects to have advisory privileges with respect to the distribution or investment of amounts held in such fund or account by reason of the donor's status as a donor cases better business bureau v united_states 316_us_279 holds that the existence of a single non-exempt purpose if substantial in nature will destroy the exemption under sec_501 an organization will be regarded as operated exclusively for one or more exempt purposes only if purposes it engages primarily in activities that accomplish one or more of such international postgraduate medical foundation v commissioner tc memo states that if the organization's activities are directed at providing opportunities for recreational endeavors its claim to exempt status under sec_501 will be denied 76_tc_380 73_tc_717 92_tc_1053 states that when an organization operates for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons form 886-a crev ‘ department of the treasury - internal_revenue_service page -9- form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service ein org schedule no or exhibit year period ended december 20xx december 20xx december 20xx controlled directly or indirectly by such private interests the organization by definition does not operate exclusively for exempt purposes prohibited private benefits may include an advantage profit fruit privilege gain or interest occasional economic benefits flowing to persons as an incidental consequence of an organization pursuing exempt charitable purposes will not generally constitute prohibited private benefits thus should organization be shown to benefit private interests it will be deemed to further a nonexempt purpose under sec_1_501_c_3_-1 income_tax regs this nonexempt purpose will prevent the organization from operating primarily for exempt purposes absent a showing that no more than an insubstantial part of its activities further the private interests or any other nonexempt purposes the revrul_70_534 1970_2_cb_113 jan a nonprofit organization whose primary activity is conducting travel study tours that include courses on the culture of the united_states foreign countries and nature studies taught by certified teachers is exempt under sec_501 of the code revrul_77_366 1977_2_cb_192 held that a nonprofit organization that arranges and conducts winter-time ocean cruises during which activities to further religious and educational_purposes are provided in addition to extensive social and recreational activities is not operated exclusively for exempt purposes and does not qualify for exemption in determining the effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization’s character purposes or methods of operation after the determination_letter is issued revproc_2007_52 irb the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented revproc_2007_52 2007_30_irb_222 a taxpayer’s position analysis form 886-a rev department of the treasury - internal_revenue_service page -10- schedule no or exhibit year period ended december 20xx december 20xx december 20xx form 886a name of taxpayer explanation of items ein department of the treasury - internal_revenue_service org the taxpayer does not agree with the service’s position b government’s position is the org operated exclusively for exempt purposes under sec_501 the org is not operated exclusively for sec_501 purposes since a substantial part of its activities were directed at providing opportunities for recreational activities which further non exempt purposes the org is also providing its donors with a substantial private benefit the org fails the operational_test described in sec_1 c -1 a c of the regulations a substantial part of its activity was devoted to facilitating an safari tour for its board member and donors and potential donors this activity is similar to the international postgraduate medical foundation v commissioner tc memo case stated if the organization's activities are directed at providing opportunities for recreational endeavors its claim to exempt status under sec_501 will be denied the org is dissimilar to the organization described in revrul_70_534 because it does not in the ruling the activity served a bona_fide provide any structured educational programs educational purpose since the courses were conducted by certified teachers consisted of lectures instruction preparation of reports recitation examinations and the issuance of grades furthermore you informed the individuals attending the trip that their payments were deductible as charitable_contributions the org is providing substantial private benefit to its donors if an organization serves a public interest and also serves a private interest other than incidentally it is not entitled to exemption under sec_501 with respect to your state fundraising the org is providing quid pro quo services while purporting they are charitable_contributions the org provided lodging meal accommodations to individuals and failed to include the required statements acknowledging that the payments were not deductible as charitable_contributions the org allowed its newly elected board member director to receive a portion of his own contribution dollar_figure of director’s may 20xx contribution from his donor_advised_fund was earmarked for him as early as april 20xx the distribution from director's donor_advised_fund was returned to him in the form of an expense reimbursements distributions from donor-advised funds in the form of grants loans compensation or other similar payments including expense reimbursements to the donor are automatically treated as an excess_benefit_transaction under sec_4958 the org’s grant re-distribution inures to director and does not further an exempt_purpose the org fails the operational_test under sec_1_501_c_3_-1 form 886-a cev department of the treasury - internal_revenue_service page -11- department of the treasury - internal_revenue_service schedule no or form_886 a exhibit year period ended name of taxpayer december 20xx december 20xx december 20xx explanation of items ein org conclusion the org is not operated exclusively for charitable purposes under sec_501 the form_1023 did not disclose its recreational eco-travel activity nor did it disclose that it would be providing impermissible private benefit to org donors the agent recommends retroactive revocation of the determination_letter because the org operated in a manner inconsistent with its exempt status under sec_501 exemption should be revoked effective january 20xx form 886-arev department of the treasury - internal_revenue_service page -12-
